Atkinson, Justice.
This case is here upon a writ of error from the city court of Spalding county. That court was organized under the general law providing for the establishment of city courts in counties having a certain population, the act authorizing the establishment of such courts being found in the Acts of 1890-91, p. 96, and the amendment thereto to be found in the Acts of 1892, p. 107. These acts provide that the powers, jurisdiction, officers and mode of selecting them of courts so established shall be the same as are now prescribed by the act creating the city court of Macon, which was approved August 14th, 1885, and is to be found in the Acts of 1884-85, p. 470, thus extending the provisions of the act organizing the city court of Macon, in the respects indicated, to the courts organized under the act of 1891, as amended by the act of 1892, supra.
The question is, whether this court has jurisdiction to determine writs of error from city courts established under the provisions of the general law above mentioned. In our consideration of this question, we will take judicial cognizance of the fact that the city of Griffin is an incorporated city within, and is the county site of, the county of Spalding. The Supreme Court is a court of limited jurisdiction. See Carter v. Janes, judge, 96 Ga. 280. It is *209expressly provided by tbe constitution of this State, that the Supreme Court shall have no original jurisdiction, but shall be a court alone for the trial and correction of errors from the superior courts and from the city courts, of Atlanta and Savannah and from such other like courts as may be hereafter established in other cities, and shall sit at the .seat of government at such times in each year as shall be prescribed by law for the trial and determination of writs of error from said superior and city courts. See paragraph 5, sec. 2, art. 6. Code, §5133.
It will be seen that the first part of the paragraph of the ■constitution now under review deals exclusively with the jurisdiction of the Supreme Court. It has in broad and comprehensive language denied to the court all original jurisdiction, and this denial makes it impossible for any ■cause to originate in this court, and this is immediately followed by the declaration enumerating and describing the subjects of jurisdiction in the Supreme Court, and expressly ■excluding from its jurisdiction those subjects not embraced in this enumeration or description. Upon this latter subject, it will be observed that the language employed is “but shall be a court alone for the trial and correction of errors' from the superior courts” and other courts there enumerated or described. It is thus made expressly a court for the trial and correction of errors from the courts enumerated or falling within the class of courts described by the con•stitution, and the use of the word “alone” further confines the jurisdiction of the Supreme Court to the trial and correction of errors from those courts only. We think that the enumeration and classification by the constitution of the courts from which writs of error would lie to the Supreme Court, was a denial of jurisdiction in the Supreme Court to determine writs of error from any courts other than those indicated; but to prevent a reference of this subject to any ■rule of constitutional construction, the constitutional convention, by the use of the word alone in the connection in *210which it is there employed,'set at rest all possible doubt as-to its meaning. When the constitution of the State says-that the jurisdiction of the Supreme Oo-urt shall extend alone to the determination of writs of error from a certain class of courts, this is an express denial to the legislature of" the power to enlarge the jurisdiction of the court by extending it to others not embraced in the constitutional enumeration or classification.
The court now under review was not one of the courts-expressly named in the constitution. The only question then is, does it fall within the general descriptive terms “such other like courts as may be hereafter established in. other cities” ? Two things are essential to the establishment-of a court which shall answer this description. One is, that it shall be modeled substantially upon the same plan of the-city courts of Atlanta and Savannah. The next is, that it must by the act creating it be located within the corporate-limits of a city. The former is as to the organization of' the court; the latter is as to its location. It is indispensable to the establishment of a court within the class described by this constitutional provision, that both requirements-should be met, else this court cannot have jurisdiction by writ of error to review the judgment of such court.
The act under which the court in question was organized" wras not entitled an act to create courts within the limits of' incorporated cities, nor is there any provision or requirement that the courts authorized to be created by that act-should be located within the corporate limits of cities. The-mere incidental circumstance that there is an incorporated city within the limits of a given county, cannot of itself give color and character to a court established under this general, law. There is no requirement in the act that this court should sit at any particular place. The only provision touching its location at any particular place in the county, is to be found in the 44th section of the act organizing a. city court of Macon, to be found in the acts of 1884-5, pp.. *211470-79, to the effect that the county commissioners of Bibbcounty shall provide a suitable place for the sitting of the court created by that act, this provision being so incorporated into the general law, by the reference made in the latter to the act creating the city court of Macon, as, with respect to the particular court now under review, to make it the duty of the commissioners of Spalding county to provide a suitable place for the sitting of the city court of that county. The court in question could not in name even be called “the city court” of any-incorporated city. It could have as w^ell been located outside the city of Griffin, as within it, and therefore the mere fact that it was located by the county commissioners within the city of Griffin does not make it one of the like courts “established in other cities.”
The provision of the constitution, “and such other like courts as may hereafter be established in other cities,” is mandatory in respect- both to character and location, and when we come to ascertain whether these constitutional requirements have been met, the act itself under which a given court is organized is the scope and limit of our inquiry. We are not to inquire whether in ’point of fact it is a like court in organization, nor whether in point of fact it is located within a city; but the essential inquiry is, does the act by and under which such court is created and organized require that it should be a like court and located in a city? It is an institution of the law; its creation and existence inhere in the law, and its character must be defined and determined by that law.
The act does not require that courts established thereunder shall be located in cities. On the contrary, it permits their location at any point within the respective counties, .whether within or without the corporate limits of cities, that the county commissions may determine upon, and we do not think that the character of the courts in such an important respect should be left' contingent upon the location which may be selected by the commissioners. With re*212spect as well to the location as to the character of the courts, the act creating them must be equally as mandatory as the constitutional requirement. To rule otherwise would bring about the anomaly of upholding, as meeting the constitutional requirement, such of the courts established under the general law as might be by the commissioners located within the corporate limits of cities, and condemning such, as falling short of the constitutional requirement so as to be entitled to a writ of error to this court, as might be located without the limits of incorporated cities, though all of such courts be established under the same act and have generally the same jurisdiction and powers. We think, therefore, the act under which the courts are established is alone the true source from which to determine whether the courts organized thereunder measure up< to the constitutional requirements, in the respect that writs of error will lie therefrom to this court.
The legislature has ample power under the constitution to establish a city court for the city of Griffin, giving it jurisdiction extending over the entire county of Spalding, and from such a court a writ of error would lie to the Supreme Court. But it has no power to establish a city court for Spalding county, and confer upon this court by that act jurisdiction to pass upon writs of error from such a court.
Under the broad power of the General Assembly conferred by paragraph 1, sec. 1, art. 6 of the constitution, the legislature may create courts. It may call them city courts for counties. The judgments rendered by such courts within the jurisdiction conferred would be as binding as those of any other court; but the mere denomination of them as city courts does not make them such within the meaning of the constitutional provision. Their judgments, if called in question, must be reviewed by the writ of certiorari to the superior court. To confer upon this court jurisdiction to determine writs of error from such courts, it will not *213suffice that by the act of creation they are christened city courts; they must possess the essence of such courts, and this quality they cannot acquire, .even if they be like courts with those of the cities of Atlanta and Savannah, unless they are established in cities.
Inasmuch then as the court now in question does not fall within the class of courts from which, under the constitution, this court is authorized to entertain and determine writs of error, the other questions in the cause cannot be considered, but the writ of error will be Dismissed.